DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 24 January 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13, 15-16, & 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over IGARASHI et al. (US 2015/0283170 A1) in view of Shimizu et al. (US 2012/0038719 A1).
As related to independent claim 1, IGARASHI et al. teaches an inkjet printer (IGARASHI et al. – Page 1, Paragraph 5) comprising: an inkjet head configured to discharge ink (IGARASHI et al. – Page 1, Paragraph 5); and an ink tank including a plurality of ink storage portions in which the ink is stored to supply the ink to the inkjet head via a connected tube (IGARASHI et al. – Page 1, Paragraph 5; Page 4, Paragraphs 66-67; and Figures 3 and 7, shown below), and replenishing ports via which the plurality 

    PNG
    media_image1.png
    395
    646
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    442
    509
    media_image2.png
    Greyscale
	
    PNG
    media_image3.png
    391
    507
    media_image3.png
    Greyscale


Continuing with claim 1, IGARASHI et al. does not specifically teach the outer wall having a thickness greater than a thickness of a partition wall.  However, Shimizu et al. teaches an inkjet printer (Shimizu et al. – Figure 3B, shown below) comprising: an inkjet head configured to discharge ink (Shimizu et al. – Figure 3B, shown below); and an ink tank including a plurality of ink storage portions in which the ink is stored to supply the ink to the inkjet head via a connected tube (Shimizu et al. – Figure 3B, shown below), and replenishing ports (Shimizu et al. – Figure 3B and Figure 8, Reference #304, specifically teaches the ink tank has an outer wall facing an outer side of the ink tank and having a thickness greater than a thickness of a partition wall arranged between the plurality of ink storage portions (Shimizu et al. – Figures 3B, 5, & 8 Reference #56 & #34, shown below).  


    PNG
    media_image4.png
    304
    395
    media_image4.png
    Greyscale
	
    PNG
    media_image5.png
    366
    573
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    404
    519
    media_image6.png
    Greyscale


It would have been obvious to one of ordinary skill in the art at the time of filing to modify the ink tank of IGARASHI et al. to include specifically thinner partitions than outer walls as taught by Shimizu et al. in an effort to provide additional examples of the partitions between the ink storage portions with air permeability and liquid impermeability to avoid cross contamination of inks while reducing the probability of loss of liquid from the ink storage portions (Shimizu et al. – Page 2, Paragraph 34).

As related to dependent claim 2, the combination of IGARASHI et al. and Shimizu et al. remains as applied above and continues to teach the outer wall is a wall positioned on a surface other than a top surface and a bottom surface of the ink tank (Shimizu et al. – Figure 5, shown above).
As related to dependent claim 3, the combination of IGARASHI et al. and Shimizu et al. remains as applied above and continues to teach the outer wall and the partition wall are integrated (Shimizu et al. – Page 7, Paragraph 164; Page 9, Paragraphs 187-188; and Figure 5, shown above).
As related to dependent claim 4, the combination of IGARASHI et al. and Shimizu et al. remains as applied above and continues to teach the outer wall has a thickness of 1, the partition wall has a thickness of 0.2 or more (Shimizu et al. – Page 7, Paragraph 164; Page 9, Paragraphs 187-188; and Figures 5 & 8, shown above).
As related to dependent claim 5, the combination of IGARASHI et al. and Shimizu et al. remains as applied above and continues to teach the outer wall has a thickness of 1, the partition wall has a thickness of 0.4 or less (Shimizu et al. – Page 7, Paragraph 164; Page 9, Paragraphs 187-188; and Figures 5 & 8, shown above). 
As related to dependent claim 6, the combination of IGARASHI et al. and Shimizu et al. remains as applied above and continues to teach the outer wall has a thickness of 1, the partition wall has a thickness of 0.3 or less (Shimizu et al. – Page 7, Paragraph 164; Page 9, Paragraphs 187-188; and Figures 5 & 8, shown above). 
As related to dependent claim 7, the combination of IGARASHI et al. and Shimizu et al. remains as applied above and continues to teach the outer wall has a 
As related to dependent claim 8, the combination of IGARASHI et al. and Shimizu et al. remains as applied above and continues to teach the outer wall has a thickness of 5.0 mm or more (Shimizu et al. – Page 7, Paragraph 164; Page 9, Paragraphs 187-188; and Figures 5 & 8, shown above). 
As related to dependent claim 9, the combination of IGARASHI et al. and Shimizu et al. remains as applied above and continues to teach the outer wall has a thickness of 10.0 mm or more (Shimizu et al. – Page 7, Paragraph 164; Page 9, Paragraphs 187-188; and Figures 5 & 8, shown above). 
As related to dependent claim 10, the combination of IGARASHI et al. and Shimizu et al. remains as applied above and continues to teach the partition wall has a thickness of 1.5 mm or less (Shimizu et al. – Page 7, Paragraph 164; Page 9, Paragraphs 187-188; and Figures 5 & 8, shown above). 
As related to dependent claim 11, the combination of IGARASHI et al. and Shimizu et al. remains as applied above and continues to teach the partition wall has a thickness of 1.0 mm or less (Shimizu et al. – Page 7, Paragraph 164; Page 9, Paragraphs 187-188; and Figures 5 & 8, shown above). 
As related to dependent claim 12, 
As related to dependent claim 13, the combination of IGARASHI et al. and Shimizu et al. remains as applied above and continues to teach the ink tank includes three ink storage portions that are a first ink storage portion, a second ink storage portion, and a third ink storage portion for three types of ink, and wherein the three ink storage portions are arranged side by side in a line (IGARASHI et al. – Figure 7, shown above and Shimizu et al. – Figure 5, shown above).
As related to further dependent claim 15, the combination of IGARASHI et al. and Shimizu et al. remains as applied above and continues to teach the first ink storage portion, the second ink storage portion, and the third ink storage portion are arranged side by side in a line in this order, and wherein, in a case where lightnesses of ink X, ink Y, and ink Z have a relation of ink X < ink Y < ink Z, the ink Z is stored in the second ink storage portion [i.e. ink X = Black, Y = Yellow, Z=Cyan] (IGARASHI et al. – Figure 7, shown above).
As related to dependent claim 16, the combination of IGARASHI et al. and Shimizu et al. remains as applied above and continues to teach the ink tank includes four ink storage portions that are a first ink storage portion, a second ink storage portion, a third ink storage portion, and a fourth ink storage portion for four types of ink, and wherein the four ink storage portions are arranged side by side in a line (IGARASHI et al. – Figure 7, shown above and Shimizu et al. – Figure 5, shown above).
As related to dependent claim 19, 
As related to dependent claim 20, the combination of IGARASHI et al. and Shimizu et al. remains as applied above and continues to teach the partition wall arranged between the first ink storage portion and the second ink storage portion has a first rib on a side facing the first ink storage portion, wherein the partition wall arranged between the first ink storage portion and the second ink storage portion has a second rib on a side facing the second ink storage portion, and wherein the first rib and the second rib are displaced from each other when the partition wail is seen from a direction perpendicular to the partition wall (IGARASHI et al. – Figure 7, Reference #135, shown above).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of IGARASHI et al. (US 2015/0283170 A1) and Shimizu et al. (US 2012/0038719 A1) in further view of Morita (US 6,398,352 B1).
The combination of IGARASHI et al. and Shimizu et al. remains as applied above and continues to teach the first ink storage portion, the second ink storage portion, and the third ink storage portion are arranged side by side in a line in order (IGARASHI et al. – Figure 7, shown above and Shimizu et al. – Figure 5, shown above), but does not specifically teach the evaporation speeds of the ink.  Morita teaches inks used in inkjet printers and specifically details the evaporation speeds of typical inkjet inks (Morita – Column 1, Lines 20-45 and Figures 17A-17B, shown below) including the evaporation speeds of ink X, ink Y, and ink Z have a relation of ink X < ink Y < ink Z, the ink Z is stored in the second ink storage portion [i.e. ink X = Black, Y = Yellow, Z=Cyan].  


    PNG
    media_image7.png
    215
    434
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    405
    439
    media_image8.png
    Greyscale


It would have been obvious to one of ordinary skill in the art at the time of filing to recognize the typical inks used in the inkjet printer of the combination of IGARASHI et al. and Shimizu et al. would include Yellow, Cyan, and Black with the evaporation speeds depicted by Morita.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of IGARASHI et al. (US 2015/0283170 A1) and Shimizu et al. (US 2012/0038719 A1) in further view of KAWAGOE et al. (US 2018/0111382 A1).
The combination of IGARASHI et al. and Shimizu et al. remains as applied above and continues to teach the first ink storage portion, the second ink storage portion, the third ink storage portion, and the fourth ink storage portion are arranged side by side in a line does not specifically teach the lightnesses of ink arranged in the order depicted.  KAWAGOE et al. teaches an inkjet printer (KAWAGOE et al. – Figure 3, shown below) comprising: an inkjet head configured to discharge ink (KAWAGOE et al. – Figure 3, shown below); and an ink tank including a plurality of ink storage portions in which the ink is stored to supply the ink to the inkjet head via a connected tube (S KAWAGOE et al. – Figure 3, shown below), and specifically teaches in a case where lightnesses of ink W, ink X, ink Y, and ink Z have a relation of ink W < ink X < ink Y < ink Z, one of the ink W and the ink X is stored in the first ink storage portion, whereas the other of the ink W and the ink X is stored in the fourth ink storage portion, and one of the ink Y and the ink Z is stored in the second ink storage portion, whereas the other of the ink Y and the ink Z is stored in the third ink storage portion (KAWAGOE et al. – Figure 3, Reference 100X, shown below) [i.e. ink X = Black, Y = Yellow, Z=Cyan, W = Magenta].


    PNG
    media_image9.png
    432
    595
    media_image9.png
    Greyscale


It would have been obvious to one of ordinary skill in the art at the time of filing to recognize the typical inks used in the inkjet printer of the combination of IGARASHI et ..

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of IGARASHI et al. (US 2015/0283170 A1) and Shimizu et al. (US 2012/0038719 A1) in further view of KAWAGOE et al. (US 2018/0111382 A1) and Morita (US 6,398,352 B1).
The combination of IGARASHI et al. and Shimizu et al. as modified by Morita and KAWAGOE remains as applied above and continues to teach the first ink storage portion, the second ink storage portion, the third ink storage portion, and the fourth ink storage portion are arranged side by side in a line in this order, and wherein, in a case where evaporation speeds of ink W, ink X, ink Y, and ink Z have a relation of ink W < ink X < ink Y < ink Z, one of the ink W and the ink X is stored in the first ink storage portion, whereas the other of the ink W and the ink X is stored in the fourth ink storage portion, and one of the ink Y and the ink Z is stored in the second ink storage portion, whereas the other of the ink Y and the ink Z is stored in the third ink storage portion (KAWAGOE et al. – Figure 3, shown above and Morita – Figures 17A-17B, shown above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wilson et al. (US 5,917,526 A) teaches an inkjet printer with ink tanks with ink storage separated by partitions.  Koganehira et al. (US 2012/0050359 A1) teaches an inkjet printer with ink tanks with ink storage separated by partitions thinner than the outer walls.  Iwamuro et al. (US 2014/0063148 A1) teaches an inkjet printer with ink tanks with ink storage . 
Examiner's Note: Examiner has cited particular Figures & Reference Numbers, Columns, Paragraphs and Line Numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN P ZIMMERMANN whose telephone number is (571)270-3049. The Examiner can normally be reached Monday-Thursday 0700-1730 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David M Gray can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/John Zimmermann/Primary Examiner, Art Unit 2853